Citation Nr: 1132445	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for migraine headaches.

2.  Entitlement to an initial compensable evaluation for plantar fasciitis, bilateral feet.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for migraine headaches and for plantar fasciitis of both feet, with noncompensable evaluations assigned effective September 17, 2008.

The Board notes that additional evidence was received subsequent to the Statement of the Case issued in October 2009.  Waivers of the RO's initial consideration of this evidence were provided by the Veteran's representative.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to an initial compensable evaluation for plantar fasciitis of both feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's headaches occur two to four times per week, and last from 1 hour to 2 days; however, they are not manifested by very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but not higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet.  App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a May 2008 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter and an April 2009 letter also advised the Veteran of how the VA determines a disability rating, and the type of evidence which impacts such.  The May 2008 letter also advised the Veteran of how the VA assigns an effective date, and the type of evidence which impacts such.  

In any event, the appeal arises from the initial award of service connection for migraine headaches.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations, private treatment reports, buddy statements, and statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's migraine headaches are evaluated as noncompensable under Diagnostic Code 8100, effective from September 17, 2008.  Under Diagnostic Code 8100, migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The Veteran specifically asserted in her VA Form 9 that her service connected migraine headaches warrant a 30 percent rating.

Turning to the evidence, the service treatment records show that the Veteran complained on several occasions of worsening headaches, which she indicated were not relieved by medication.  

The Veteran was provided a VA general medical examination in March 2009.  The Veteran reported that she hurt her head playing basketball when she fell and hit her head on the floor of the gym and since that time she has had headaches.  They are frontal on the right.  This is the area where she injured it.  They typically come on three to four times per week and they can last from 1 hour to 24 hours.  She usually takes Goody's Powders and tries to rest and this very often will take care of it.  Upon physical examination, the examiner reported that neurological examination was normal.  The examiner noted that the Veteran describes her migraines as occurring three to four times per week and that they are frontal.  The diagnoses included migraine headaches.

Private treatment records show that the Veteran has sought treatment for her migraine headaches.  She generally reported experiencing headaches 3 times per week which last about 1 day.  Magnetic resonance imaging (MRI) of the brain performed in April 2009 yielded an impression of normal noncontrast MRI brain.  The same month, the Veteran presented for a routine audio/video electroencephalogram (EEG).  She reported that she had been taking Goodie powders for her migraines but was told to stop taking over the counter medication.  She said that she typically has 3 headaches a week.  She was not aware of anything that triggers a headache and she denied having an aura.  Rest and a cold cloth will help ease the headaches.  Her headaches have been known to last up to 2 days.  She denied any changes in vision, taste, smell, or hearing.  She denied grinding her teeth or clenching her teeth.  Her headaches are typically over the left eye and can radiate.  The clinical impression of the normal waking and sleeping routine video/audio EEG performed at that time was that photic driving may be associated with migraine states.  

After a physical examination in May 2009, the Veteran was assessed with mixed headache.  In February 2010, the Veteran sought express treatment for a migraine headache of several days duration after having a spinal tap performed.  She endorsed symptoms of nausea and light bothering the eyes, and indicated that the headache was exacerbated by light, noise, movement, and position.  After a physical examination the clinical impression was of migraine headache, which was noted to be a spinal headache.  In November 2010, the Veteran sought express treatment with a complaint of migraine headache which was not relieved by Goody Powder.  She indicated that it began the day prior while at work.  She endorsed symptoms of speech problems, confusion, light bothering eyes, blurred vision, nausea, vomiting, power loss of the right/left arm/leg, tingling/numbing sensation, neck pain/stiff neck, syncope, and dizziness.  The headache was exacerbated by light, noise, movement, and position.  After a physical examination, the clinical impression was migraine headache.  The Veteran declined pain management in the clinic.  Later that month, the Veteran presented for express treatment with a complaint of a migraine headache of 3 days duration which was not relieved by over the counter medication.  She endorsed blurry vision the night prior and nausea.  There was no vomiting but the Veteran reported light sensitivity.  The impression was of migraine headache.  The Veteran was instructed to follow-up with neurology and was provided a note for work that day.

In December 2010, the Veteran sought emergency treatment for moderate headaches with associated symptoms of nausea and light bothering the eyes.  The headaches were exacerbated by light and noise.  After a physical examination, the clinical impression was of headache.  Computed tomography (CT) of the Veteran's head was performed that month.  The impression was of diffuse mucosal thickening within the maxillary sinuses and scatter ethmoid air cells, and the intracranial portion of the examination was unremarkable.  During a December 2010 follow-up with a family practice, the Veteran indicated that a Depomedrol shot in the emergency room had helped to relive her migraine.  The assessment was of migraine, unspecified without mention of intractable migraine without mention of status migrainous.  Treatment included medication and the Veteran was referred to neurology.

The Veteran again sought treatment for headaches in January 2011, which were reportedly similar to previous headaches.  She was assessed with migraine headache and she refused pain management.  In a January 2011 letter, the Veteran's physician's assistant (PA-C) from her treating family practice indicated that the Veteran had been a patient in their clinic since October 2009.  She had been seen in their office and emergency room multiple times over the prior year with recurring migraines.  She had been prescribed multiple medications and tried conservative treatments for the migraines without any success.  The PA-C had referred her to a neurologist for the ongoing care of her chronic migraines.  Further, a January 2011 letter from a private physician indicated that the Veteran was a patient under his practice's professional care during her pregnancy from December 2009 to her post partum appointment in September 2010.  The physician stated that as noted on her prenatal records, the Veteran had complaints of headaches on 16 prenatal visits dating from December 2009 through August 2010.

In January 2011, the Veteran underwent a neurology consultation with a physician to be evaluated for headache.  The Veteran reported that her headaches had started about 5 years prior to that time, after falling while playing basketball.  The Veteran did not lose consciousness with that fall.  The headaches had not changed since the onset of the headaches.  The headaches are located in the bilateral frontal and temporal region.  The headache was described as throbbing in nature.  The Veteran does experience photophobia but there is no phonophobia.  There was no visual warning of the onset of the headache.  The headache is associated with nausea but there is no emesis.  The headaches occur 2 times per week and each may last a few hours.  Triggers for the Veteran's headaches include only stress.  There is no family history of headache.

At that time, the Veteran was taking Goody Powders for the headache.  She took those 3 times per week and had been going to the urgent care one or two times per month.  She generally would get Toradol at the urgent care and it helped within a few hours.  She had tried Imitrex tablets but they made her nauseated so she stopped them.  She was given Baclofen by a physician without relief.  She also tried Zomig but she does not remember if it worked or not.  The physician noted that the Veteran has had a CT of the brain in December which was normal and an MRI of the brain which was normal.  The physician reviewed some of her previous records from 2009.  

Upon neurological examination, the Veteran was alert, pleasant, and cooperative throughout the examination.  With regards to the cranial nerves, there was good facial symmetry.  The pupils were equal, round, and reactive to light.  On fundoscopic examination, there were clear disc margins bilaterally.  Extraocular muscles were intact.  Visual fields were full.  Speech was fluent and clear.  The soft palate rose symmetrically and there was no tongue deviation.  Hearing was intact to conversational tone.  The Veteran had no difficulty with rapid alternating movements or finger-nose-finger bilaterally.  Sensation was intact to light touch and pinprick throughout.  Strength was 5/5 in the bilateral upper and lower extremities.  The Veteran's gait was steady.  She had no difficulty ambulating in a tandem fashion or with heel-toe walking.  The Veteran was able to stand in the Romberg position.  There was no Hoffman's or Tromner's response.  No labs or imaging were ordered.  The impression was of migraine without aura.  After discussing several agents, the Veteran decided to try medication.  The Veteran was also to keep a headache diary and bring it back for her next visit for review.

In written statements, the Veteran has asserted that she is entitled to a 30 percent rating for migraine headaches.  The Veteran has claimed that she has had to miss time from work during active duty and post-service in her civilian job due to having intense migraines.  In her April 2009 notice of disagreement, she reported that she had to take paid time off on six days between November 2008 and March 2009.  At that time, she had used up all of her paid sick leave and had to swap shifts with other personnel to have time off during a migraine attack.  She has indicated that she has from 2 to 3 migraines per week that are completely unbearable.  During the week of her VA examination she had experienced migraines for 3 days in a row, which required her to take pain killers every 4 hours to function.  In April 2009, the Veteran also stated that she did not seek treatment when she has migraines, because she knows the answer for treatment, and no physician had been able to explain the reoccurring nature of her migraines.  She related that often her migraines are followed by lightheadedness, nausea, and vomiting, which forces her to have to take time away from work.  Taking over the counter medication can alleviate the pain sometimes but other times the migraines are too intense to receive relief from pain medication and only time and rest are effective.  The Veteran has also stated that due to the nature of her migraine attacks, she has been declined from having certain jobs.  For instance, during active service she was medically disqualified from applying to Air Traffic Controller School in February 2006.  All of her physicians have indicated that she will have migraine headaches for the rest of her life.  The Veteran claims that her migraine headaches have had a negative impact on both her professional and social life, and may be triggered by sunlight or too much noise.

In support of her claim, the Veteran submitted a statement dated in December 2010 from an individual who stated that he is a co-worker of the Veteran, and had been for 2 years.  He indicated that she had called out from work more times for a migraine than she had from being sick with something else.  He related that the prior month, the Veteran was scheduled to work a shift with him on November 29, 2010, but ended up calling out due to a migraine attack.  In addition, she was scheduled to work the following day but had to leave after only an hour or two of work because she started suffering from another attack.  She had arrived for work that day with what the co-worker assumed was a cold towel on her head.  The Veteran missing work forced her co-worker to stay longer than his planned schedule, which also affected their other co-worker's schedules.  Thus, the co-worker asserted that the Veteran's migraines also affect her co-workers because they are forced to cover her shifts when she is unable to make it in.

The Veteran also submitted a December 2010 statement from a colleague who stated that the Veteran's migraine headaches have impacted her work and her personal life.  This friend indicated that the Veteran has had to cancel plans with her due to her migraine headaches.

Upon review of the record, the Board finds that the evidence supports a finding that the Veteran's symptomatology more nearly approximates an initial rating of 30 percent from September 17, 2008.  38 C.F.R. § 4.7.  During the course of this appeal, the Veteran has reported that she experiences migraine headaches two to four times per week, lasting from 1 hour to 2 days, which have caused her to occasionally miss work and/or seek urgent treatment.  These migraines headaches may be triggered by stress, sunlight or noise, and be accompanied by lightheadedness, nausea, and vomiting.  The evidence shows that the Veteran has experienced frequent migraine headaches for which she has been treated with medications and Depomedrol shots.  Giving the Veteran the benefit of the doubt, the Board finds such symptoms more nearly approximate those consistent with a 30 percent evaluation.  This is the evaluation sought by the Veteran on appeal.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").  Thus, such represents a total grant of benefits.  

In any event, to the extent the appeal remains despite the grant of the requested evaluation, the preponderance of the medical evidence of record does not support an evaluation in excess of 30 percent.  The Veteran's migraines have not been shown to have very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  While the Veteran has to occasionally miss work due to her migraine headaches, she has also reported being able to function at times while taking pain killers.  In December 2010, the Veteran's private treatment provider's assessment was of migraine, unspecified without mention of intractable migraine. Thus, her migraine attacks have not been completely prostrating and prolonged and have not produced severe economic inadaptability.  As such, the 30 percent evaluation being assigned adequately addresses the level of impairment resulting from her service connected migraine headaches. 

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, while the Veteran has reported time lost from work due to her migraine headaches, the rating criteria for migraines specifically take into account economic inadaptability to assign the highest rating.  As noted above, such level of disability has not been shown by the evidence.  Thus, the rating criteria reasonably describe the Veteran's disability level and symptomatology from her migraine headaches and provides for more severe symptoms than currently shown by the evidence; therefore, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent for migraine headaches is granted from September 17, 2008, subject to the governing law and regulations pertaining to the payment of monetary benefits.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to an initial compensable evaluation for plantar fasciitis of both feet.

During the March 2009 VA general medical examination, the examiner indicated that the Veteran reported that she was on no treatment for her plantar fasciitis.  She reportedly could stand 30 minutes and walk a quarter of a mile.  Upon physical examination, there was no deformity of the feet.  The Veteran had no pain, edema, instability, weakness, or tenderness.  Her gait was normal and she had no calluses, breakdown, or unusual shoe wear.  There was no skin or vascular changes.  There was no high arch, clawfoot, flatfeet, or hallux valgus.  There was full range of motion of the first metacarpal phalangeal joints bilaterally.   X-rays of the right and left feet showed no radiographic abnormality.  

In her April 2009 notice of disagreement the Veteran stated that she could not walk or stand for more than 10 minutes before she starts feeling excruciating pain in her feet.  In her December 2009 VA Form 9, the Veteran asserted that she had advised the VA physician during the VA examination that she could not stand flat on her feet for more than 10 minutes at a time without having to take a break from standing or lean on the side of her feet for relief.

Private podiatry treatment reports show that when the Veteran was examined in January 2011, her gait was initially antalgic but improved with walking.  Pain was reported primarily upon palpation over the medial band central arch bilaterally. 

Thus, the Veteran has alleged more severe symptomatology than what was reported in the March 2009 VA examination reports and it appears that the severity of the Veteran's plantar fasciitis of both feet may have increased since that examination, based on the objective findings of her private treatment provider.  Additionally, the Board notes that the March 2009 VA examination was a general medical examination and the Veteran has not been provided with a VA feet examination during the course of this appeal.  Therefore, in order to fully evaluate the Veteran's service-connected plantar fasciitis of both feet, the Board finds it necessary to afford the Veteran a current VA feet examination in which objective clinical findings with regards to the bilateral feet are provided.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA feet examination to determine the current nature and severity of her service-connected plantar fasciitis of both feet.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.

Following review of the claims file and examination of the Veteran, the examiner should describe the symptomatology associated with the Veteran's plantar fasciitis of both feet, including any pain on manipulation and use of the feet.  The examiner should also describe any functional loss pertaining to any plantar fasciitis of both feet, to include as due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.

2.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


